Citation Nr: 0809989	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1979 to July 1979, 
and from January 1980 to May 1980.  This appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied requests to reopen claims for service connection 
for PTSD and bipolar disorder.  

After the RO issued the statement of the case (SOC) in August 
2005, and after the appeal was transferred to the Board, the 
veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence 
submitted by a claimant be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing.  38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
veteran provided a waiver of review by the agency of original 
jurisdiction in July 2006.  Appellate review may proceed.


FINDINGS OF FACT

1.  By a decision issued in September 2004, the Board denied 
claims of entitlement to service connection for PTSD and 
bipolar disorder, and that decision, which was not appealed, 
is final.

2.  Clinical and lay evidence which reflects the veteran's 
own report of a history of PTSD or his belief that he 
currently has PTSD, is cumulative and redundant of the 
evidence already of record at the time of the September 2004 
Board decision, and a reference to PTSD in one clinical note 
by a medical student does not raise a reasonable possibility 
of substantiating the claim.

3.  Clinical and lay evidence which reflects the veteran was 
treated for psychiatric disorders other than a psychosis 
after service, or which reflects that the veteran's 
personality changed during service, without clinical evidence 
of incurrence of a bipolar disorder during service, does not 
establish any unestablished fact necessary to substantiate a 
claim for service connection for bipolar disorder, and is not 
new and material to reopen the claim.


CONCLUSION OF LAW

The Board's September 2004 decision denying entitlement to 
service connection for PTSD and for bipolar disorder is 
final, and is not reopened.  38 U.S.C.A. §§ 7104, 7252 (West 
2002); 38 C.F.R. §§ 3.156, 3.384, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R.§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that 
decision, the Court held that VA must notify a claimant of 
the evidence and information necessary to reopen a previously 
denied claim, and must notify the claimant of the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  The Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision(s) and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection which were found insufficient in the previous 
denial(s).

In this case, VA sent a letter in October 2004 that explained 
what new and material evidence is, and specifically advised 
the veteran what types of evidence would be necessary to 
successfully reopen either his claim for PTSD or bipolar 
disorder.  Specifically relating to PTSD, the VA stated that 
what was needed to reopen the veteran's claim was a present 
diagnosis of PTSD.  As to bipolar disorder, the RO explained 
that the veteran would need to provide evidence that the 
bipolar disorder was present in service.  The letter also set 
forth the criteria for service connection, and advised the 
veteran of the evidence that VA will seek to provide, what 
evidence the claimant is expected to provide.  At page two, 
the letter specifically asked the veteran to provide any 
evidence in his possession that might pertain to the claim, 
in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice was provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ), issued in February 2005.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The appellant has demonstrated that he 
understood this advice, as he submitted information in his 
possession to the AOJ during the pendency of the appeal.  
Moreover, the Board notes that the veteran is represented by 
an attorney.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice compliant with Dingess/Hartman 
was not sent until March 2006, the claims were thereafter 
readjudicated.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

However, any error in the timing of the notice to the veteran 
regarding the rating or effective date which may be assigned 
following a grant of service connection is harmless error, 
since the claims at issue in this appeal have been either 
denied, and no effective date or rating may be assigned.  In 
addition, as noted above, the veteran is represented by an 
attorney, so the Board finds that any notice or timing defect 
did not result in prejudice to the veteran.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran to 
procure service medical records and pertinent treatment 
records and providing an examination when necessary.  
However, as there is a prior final denial is this case, that 
denial remains final until the veteran submits new and 
material evidence.  There is no duty under the VCAA in this 
case to assist the veteran to develop new and material 
evidence.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) ("[I]n the absence of new and material evidence, VA is 
not required to provide assistance to a claimant attempting 
to reopen a previously disallowed claim, including providing 
a medical examination or obtaining a medical opinion."). 

The veteran has submitted lay statements and private clinical 
records.  Current VA clinical records are associated with the 
claims file.  The service medical records were associated 
with the claims file prior to the final decision of record.  

The Board finds that all necessary notice and assistance has 
been accomplished, to the extent required.  Significantly, 
neither the appellant nor his attorney has identified any 
additional evidence that VA is required to obtain, and the 
record does not otherwise indicate that such evidence is 
available.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to the veteran.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed.



Requests to reopen claims for service connection

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for PTSD and service connection for bipolar 
disorder.  The previous denial of the claims for service 
connection for PTSD and bipolar disorder came in a September 
2004 Board decision.  This decision of the Board became final 
in the absence of appeal.  38 U.S.C.A. §7105 (2002).  

If service connection has been previously denied and the 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).

"New evidence" means evidence not previously submitted to 
VA decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  The evidence to be reviewed 
includes all evidence obtained since the last final denial.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including a psychosis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).  
PTSD and bipolar disorder are not included in the list of 
chronic disorders or in the list of disorders defined by VA 
as psychoses for purposes of the presumption of service 
connection, and no presumption of service connection is 
applicable.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.384 
(regulatory definition of psychosis conforms VA regulations 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM IV) (4th ed. 
1994), applicable to claims of service connection, effective 
prior to the veteran's submission of this claim).  See 71 
Fed. Reg. 42,758-60 (Jul. 28, 2006).  

In order to grant a claim, there must be competent evidence 
of current disability (established by medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table). Medical evidence is necessary to prove 
there is a current disability and to meet the nexus 
requirement.

1.  Request to reopen claim for service connection for PTSD

Only a few items of evidence which include reference to PTSD 
have been associated with the record since the Board issued a 
final decision in September 2004.  Additional VA outpatient 
clinical records dated in August 2004 through September 2004 
disclose that no diagnosis of PTSD was assigned or considered 
by any clinical provider.  A September 2004 VA discharge 
summary, together with 11 other pages printed from 
computerized records (pages 5-17 of 20 pages printed in 
August 2005), discloses that no clinical provider assigned a 
diagnosis of PTSD or treated the veteran for PTSD.  

One outpatient treatment note, dated in December 2004 (pages 
17-18, August 2005), includes the entry, "A/P.  Addiction, 
Cocaine withdrawal, ? Bipolar, PTSD, Nonadherence- -mainly 
with addiction treatment," and, in the "Problems" section, 
notes "Depression/Bipolar, Addiction, PTSD."  This note is 
electronically signed by the same provider who electronically 
signed two previous outpatient treatment notes, one in 
October 2004 and one in December 2004, which reflect no 
diagnosis or consideration of diagnosis of PTSD.  The next 
entry following this December 2004 VA treatment note is a 
December 2004 notation that the veteran displayed threatening 
and violent behavior towards VA staff and was prohibited from 
entering the VA Medical Center property for other than 
emergency treatment.  

The treatment note discloses that no change in the veteran's 
medications ("continue current meds") or treatment plan was 
based on the notation of "? Bipolar, PTSD" or notation of 
PTSD in the problems list.  The reference to PTSD in the 
December 2004 note does not, by itself, establish a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125.  When 
considered in light of all evidence of record, this note does 
not establish or tend to establish a diagnosis of PTSD, since 
the evidence subsequent to December 2004 discloses that no 
diagnosis of PTSD was thereafter assigned.  While "new," 
the reference to PTSD in that note is not "material" to 
raise a reasonable possibility of substantiating the claim.   

The Board further notes that the only other evidence added to 
the claims file following the last final decision on the 
merits consists of three pages of lay statements from two lay 
individuals, and approximately 25 pages of records of private 
clinical evaluation and treatment provided by Southeast 
Arkansas Behavioral Healthcare system, Inc., together with 
duplicative VA treatment records dated in September 2004.

The lay statements and clinical records do, as stated by the 
veteran's attorney in August 2006 argument, disclose that lay 
individuals noted a change in the veteran's behavior after 
service and that he had run-ins with the law.  The clinical 
records confirm the severe and chronic nature of the 
veteran's psychiatric illnesses, and confirm that the veteran 
was treated in 1981, proximate to his service discharge, at a 
psychiatric facility.  However, the clinical records state 
that the veteran's 1981 treatment was for diagnoses of 
alcohol addiction, borderline personality disorder, and 
schizoid personality disorder, and that "rule out 
schizophrenia" was also considered.  This evidence 
reiterates prior evidence that no clinical provider assigned 
a diagnosis of PTSD proximate to the veteran's service, and 
is unfavorable to the request to reopen the claim for service 
connection for PTSD.  Rather, the evidence establishes that 
disorders for which service connection is not authorized were 
treated, see 38 C.F.R. § 3.303, and that a diagnosis of 
schizophrenia was considered in 1981 but is not currently 
assigned.  As such, this evidence is wholly unfavorable to 
the veteran's claim that he has PTSD as a result of his 
military service.  

The Board's September 2004 decision acknowledges the 
veteran's often-repeated belief that he suffers from PTSD, 
but finds that there is no medical diagnosis of PTSD.  As 
noted above, an October 2004 letter to the veteran 
specifically advised him that his claim for PTSD had been 
previously denied because there was no current diagnosis of 
PTSD and there were no verified stressors.  The veteran's 
continued expressions of his belief that he suffers from PTSD 
are cumulative and redundant of evidence in the claims file 
at the time of the final decision issued in September 2004.  
Likewise, the Board's September 2004 decision discusses 
consideration of the evidence that veteran reported that he 
had been given LSD in service, and that this was a stressor 
which resulted in a current psychiatric disorder which the 
veteran believed was PTSD.

The evidence that the veteran continues to express the 
beliefs that he has PTSD and that this disorder was incurred 
as a result of the stressor of ingestion of LSD in service is 
not "new" evidence, but rather is cumulative and redundant 
of assertions already of record.  The additional "evidence" 
reiterating previous contentions is not "new."  38 C.F.R. 
§ 3.156.

To be material, evidence must relate to an unestablished fact 
necessary to substantiate the claim.  The fact that a 
December 2004 outpatient treatment record references PTSD or 
possible PTSD does not, in and of itself, establish that the 
provider assigned that diagnosis, since the provider did not 
make any treatment change based on that diagnosis.  The 
"new" private clinical records reflect that diagnoses other 
than PTSD have been assigned for the veteran's psychiatric 
disorders in 1981, 2005, and 2006, are unfavorable to the 
veteran's request to reopen a claim for service connection 
for PTSD, since those records reflect only assignment of 
diagnoses other than PTSD.  

The veteran's belief that ingestion of LSD is a stressor 
which could cause PTSD does not provide evidence of a 
verified stressor or a stressor which can be verified.  38 
C.F.R. § 3.156.  The lay statements submitted on the 
veteran's behalf are credible to establish that the veteran 
ingested LSD during service.  Justus v. Principi, 3 Vet. App. 
510 (1992) (when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.).  However, but the Board need not accept the 
belief expressed in those lay statements that such ingestion 
may serve as a verifiable stressor as credible, since those 
circumstances, accepted as true, have been rejected as 
showing a verified stressor for purposes of service 
connection for PTSD.  Thus, these lay statements, taken as 
credible, cannot serve as "new" and "material" evidence to 
establish a stressor.

Even when all of the new evidence is considered with all of 
the previous evidence of record, there is still no reasonable 
possibility of a present medical diagnosis of PTSD, and there 
is no "new" information about a stressor which is not 
redundant of information already presented to verify a 
stressor and rejected.  

The veteran apparently believes that some of the additional 
evidence added to the record since the recent final Board 
decision is favorable to his claim.  Additional evidence 
discussing the veteran's post-service legal problems does not 
establish or tend to establish a diagnosis of PTSD or 
occurrence of a stressor, and is, in fact, unfavorable to the 
claim.  The overwhelming additional evidence establishes that 
only diagnoses other than PTSD have been assigned since the 
last final decision, and is, in fact, unfavorable to the 
claim.  Because the evidence is unfavorable to the veteran, 
it does not raise even a vague possibility of substantiating 
the claim, and certainly does not raise a "reasonable 
possibility" of substantiating the claim., as required under 
38 C.F.R. § 3.156 to support a determination that evidence is 
new and material.  

Nothing new may be accomplished with this additional 
evidence.  The RO determined that the veteran had not 
submitted new or material evidence to reopen this claim. The 
Board agrees.  In the absence of new and material evidence, 
the Board has no jurisdiction to reopen or adjudicate the 
claim.  The additional evidence provided by the veteran to 
support his request to reopen the claim for service 
connection for PTSD does not raise a reasonable possibility 
of substantiating the claim.  The appeal to reopen the claim 
for service connection must be denied.  

2.  Request to reopen claim for service connection for 
bipolar disorder

Only a few items of evidence which include reference to 
bipolar disorder have been associated with the record since 
the Board issued a final decision in September 2004.  Among 
the "new" evidence added to the claims file is an April 
2005 private medical statement which establishes that the 
veteran was treated for psychiatric disorders diagnosed as 
borderline personality disorder and alcohol dependence soon 
after his service discharge in 1981.  The Board noted, in its 
prior final decision, that service connection cannot be 
granted for a personality disorder or for alcohol dependence.  
38 C.F.R. § 3.303.  To the extent that the April 2005 
clinical opinion notes that the veteran was treated for those 
disorders soon after service, the opinion reiterates evidence 
of record at the time of the prior decision.  

The Board accepts the April 2005 medical opinion as credible.  
Nevertheless, that opinion is devoid of a statement that the 
veteran manifested bipolar disorder in service.  The 
statements that the veteran was treated for a borderline 
personality disorder and alcohol dependence soon after his 
service discharge in 1981 do not express an opinion that the 
veteran had bipolar disorder in service.  

As noted above, an October 2004 letter to the veteran 
specifically advised him that his claim for bipolar disorder 
had been previously denied because there was no evidence that 
he had bipolar disorder in service.  The April 2005 medical 
opinion does not present "new" or "material" evidence to 
establish that fact.  

The veteran has also submitted several lay statements to the 
effect that he changed during service or to the effect that 
he was treated for psychiatric disorders chronically and 
continuously following service.  The lay statement of FMB, 
submitted with other statements and a letter from the 
veteran's attorney in August 2006, which states that the 
veteran "was not the same person" after service is 
credible.  Justus, supra.  This statement does not, however, 
in any way, establish that the veteran incurred bipolar 
disorder in service.  The lay statement of the veteran's 
brother, which states that the veteran's recreational 
interests changed, and that the veteran "went in one person 
and her came out another person" is also credible, but is 
not new or material to establish that the veteran incurred 
bipolar disorder in service.  

The statement of Sgt. M. L., to the effect that the veteran 
had an alcohol problem after service, is unfavorable to the 
veteran's request to reopen a claim for service connection 
for bipolar disorder, as that statement discusses only a 
disorder other than bipolar disorder.  

The "new" private clinical records reflecting the diagnoses 
assigned for the veteran's psychiatric disorder in 2005 and 
2006 do not include an opinion linking the veteran's current 
diagnosis of bipolar disorder to his service.  The 2005 and 
2006; private clinical records are not, therefore, material 
to support the veteran's request to reopen a claim for 
service connection for a bipolar disorder.  

To be material, evidence must relate to an unestablished fact 
necessary to substantiate the claim.  The fact that the 
veteran has a current diagnosis of bipolar disorder is not 
"material" to establish that the diagnosed disorder was 
incurred or manifested in service.  38 C.F.R. § 3.156.  Even 
when all of the new evidence is considered with all of the 
previous evidence of record, there is still no competent 
medical opinion that the veteran first manifested a bipolar 
disorder in service, nor is there a lay statement indicating 
that symptoms of a bipolar disorder observable by a lay 
person were present in service.  

The veteran apparently believes that some of the additional 
evidence added to the record since the recent final Board 
decision is favorable to the veteran.  However, since the 
additional evidence discusses such facts as the veteran's 
post-service legal problems, or notes that the veteran was 
treated proximate to service for alcohol abuse, without 
medical opinion that a bipolar disorder was present at that 
time, this evidence is, in fact, unfavorable to the claim.  
Because the evidence is unfavorable to the veteran, it does 
not raise even a vague possibility of substantiating the 
claim, and certainly does not raise a "reasonable 
possibility" of substantiating the claim., as required under 
38 C.F.R. § 3.156 to support a determination that evidence is 
new and material.  

The fact that a diagnosis of bipolar disorder may be assigned 
for the veteran's psychiatric symptoms was noted at the time 
of the prior final decision.  Nothing new could be 
accomplished on appeal with the redundant evidence to this 
effect.  The RO determined that new or material evidence has 
not been received to reopen this claim, and the Board agrees.  
In the absence of new and material evidence, the Board has no 
jurisdiction to reopen or adjudicate the claim.  

Since the additional evidence provided by the veteran to 
support his request to reopen the claim for service 
connection for bipolar disorder is neither "new" nor 
"material," the appeal to reopen the claim for service 
connection must be denied.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.

The appeal to reopen a claim of entitlement to service 
connection for bipolar disorder is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


